       Case 2:21-mj-00039-JDP Document 3 Filed 03/08/21 Page 1 of 1

                                                                               FILED
                       UNITED STATES DISTRICT COURT                      March 08, 2021
                      EASTERN DISTRICT OF CALIFORNIA                    CLERK, US DISTRICT COURT
                                                                          EASTERN DISTRICT OF
                                                                               CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:21-mj-00039-JDP

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
KEVIN KLEE,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release KEVIN KLEE ,

Case No. 2:21-mj-00039-JDP Charge 18 U.S.C. § 3583 , from custody for the

following reasons:

                X     Release on Previously Imposed Supervised Release Conditions

                      Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): The Defendant is ordered to appear at the Northern

                       X      District of California Probation Office on March 11, 2021 at

                              9:00 a.m.

      Issued at Sacramento, California on March 8, 2021 at 2:35 p.m.



                                    By:
